DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/02/2021 has been entered.  Claims 25-44 are pending in the application.

Response to Arguments
Applicant's arguments filed 3/02/2021 have been fully considered but they are not persuasive. 
First, regarding the 112(a) rejection of record, the amendment is not sufficient to overcome the rejection.  While the amendment includes language from the specification, the amendment still lacks sufficient structure, material, or acts to perform the claimed function; put another way, the claimed machine learning algorithm is still not sufficient recitation of an algorithm to obviate a 112(f) interpretation, and the specification still lacks sufficient recitation of an algorithm to provide sufficient support.  See the attached Dey NPL (Machine Learning Algorithms: A Review); machine learning algorithms represent a broad category and the term is not sufficient structure on its own, and even sub-categories representing various techniques are only broad representations of concepts employed, not specific algorithms.  Further, the specification states that artificial neural networks and reinforcement learning may be employed e.g. [0060], but these terms are not elaborated upon with sufficient structure to represent support for a 112(f) interpretation.  As discussed in Dey, these represent machine learning techniques but they are not themselves description of the structure of an algorithm consistent with the requirements of 112(f).

The 112(b) rejection previously set forth is similarly maintained for the same reasons.  Additionally, as discussed below, the term significant referring to inputs and outputs addressed by the model adds further indefiniteness.
Regarding the art rejections, as discussed below Schoenbrunn teaches employing machine learning techniques to at least some of the sensor inputs and, in combination with Schoenbrunn’s taught desire to analyze past data and predict future performance, the claimed model would still at minimum have been obvious over Schoenbrunn’s teachings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the various “models” and “sub-models” in claims 25, 31-35, and 41-44.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The specification discusses that the sub-models e.g. the thickener sub-model may “optionally” be “combinations or hybrids of physical, statistical, and/or machine learning models” [0056 of the instant application’s PGPub], or may be “dynamic computational models” in the case of the material transport sub-model [0064].
	Examiner notes that these structure are considered insufficient for accomplishing the claimed functions, as discussed more fully in the 112(a) and 112(b) rejections below.  To the extent that they represent broad classes of algorithms, such algorithms would be recognized as insufficiently detailed for accomplishing the claimed prediction and control.  The specification recites various alternative formats (such as artificial neural networks and reinforcement learnings) that may be separately applied or even applied as a combination or hybrid, without providing any details as to the structure of the algorithm employed, or to parameters critical for defining the structure of the models e.g. equations employed or training conditions or the like.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
See the 112(b) rejection below for further details.  The claims are interpreted as invoking 112(f) for discussion of the various “models” which are claimed in functional form without sufficient structure to accomplish the claimed functions.  The instant specification does not provide sufficient structure i.e. a sufficiently detailed algorithm to define the claimed models and accomplish the associated functions.  See MPEP 2181 II.B; “When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).”  See also MPEP 2163.03.VI.

The following is a quotation of 35 U.S.C. 112(b):



Claims 25-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 25 and 35 use the term significant i.e. “significant input and output” which is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim limitations regarding “models” and “sub-models” invoke 35 U.S.C. 112(f), as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See MPEP 2181 II.B; for computer implemented means-plus-function limitations, the specification must disclose an algorithm for performing the specified computer function, or else the claim is indefinite.  In the instant specification, the models are at various points described in broad terms e.g. recitation that they may include machine learning models, or “dynamic computational models” that yield a “digital representations of the circuit machinery” and use discrete time approaches for performing mass balances, or physical simulations, or partial differential equation models, or hybrids and combinations of multiple forms.  However, none of these descriptions are supported by details sufficient to perform the claimed function, such that even if recitation of e.g. a machine learning model may broadly be considered recitation of an “algorithm,” such an algorithm would be recognized by one of ordinary skill in the art as insufficiently detailed for accomplishing the associated function.  Even recitation of e.g. artificial neural networks or reinforcement learning, while representing machine learning techniques, are insufficient details of an algorithm to provide sufficient support and definiteness.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).  Further, examiner notes that even in cases where one of ordinary skill in the art would have the skill to write an algorithm to accomplish the Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 (‘A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function.’);”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 25-30 and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenbrunn et al (WO 97/43027) in view of Dwyer et al (US PGPub 2005/0109702 A1), further in view of Revington et al (US PGPub 2015/0176893 A1) and/or Guertin et al (US PGPub 2009/0277840 A1).
With respect to claim 25, Schoenbrunn teaches systems for monitoring and controlling the operation of thickeners [Abs] e.g. including controls based on neural networks and the like, which may control parameters such as rate of flocculant addition, control of overflow and underflow rates, composition, drive control, etc.  The system may include multiple models and selection of the best for operation, and may include multiple inputs including what may be considered aspects of “thickener sub-models” i.e. training information and process models as well as aspects of “material sub-models” i.e. information regarding the chemical or mineralogical composition and particle size distribution and the like [pgs. 10-11].  The system is capable of controlling inputs such as feed rate and flocculant rate, and outputs such as underflow and overflow rates, as well as operating conditions such as rake speed [pg. 17 line 20-pg. 18 line 5].
Schoenbrunn essentially differs from the instant claims in that Schoenbrunn does not teach a separate flocculant dilution input.  However, providing a source of dilution is known in the art for systems which include flocculant addition.  Guertin teaches processes for treating slurries [Abs] which includes diluting the slurry to obtain the proper consistency [0041] specifically to ensure that flocculant or coagulant, when added, is more easily able to displace and collide and therefore act on the contents 
	Regarding the system being a mineral recovery system for use in a mining operation, Schoenbrunn is silent to the specific field of use, but this is interpreted as a statement of the intended use and does not distinguish structurally in the system claims.  Regardless, Dwyer teaches similar systems including flocculation and thickening within the context of mineral and metal recovery processes [Abs, 0009] such that the field of mineral recovery would at minimum have been obvious for one of ordinary skill in the art to apply Schoenbrunn’s taught system.
	Regarding the requirement that the thickener sub-model is a progrnostic model which defines internal dynamics and predicts future states from past sensed conditions and future control settings.
Schoenbrunn specifically teaches that the controller contains embedded models and methods to evaluate them, including determining present and future optimum operating conditions [pg. 16 lines 13-17].  These would appear to satisfy the broadest reasonable interpretation of a “prognostic” model because such evaluation inherently requires predicting future conditions and/or future operating parameters.  Alternatively, a prognostic model would at minimum have been obvious in view of this, because Schoenbrunn teaches a desire to optimize future operations and already teaches sensing, storing, and evaluating past conditions, and such evaluation and prediction is applied within the context of operating parameters, of which things like feed rate, underflow, etc. would be implicit or obvious controllable parameters.

Applicant amended to require that the mining operations generated model exploits a machine learning algorithm and describes a relationship between changing sensed conditions and describes future trajectories for each significant input and output and compares future trajectories of a thickener state in respect of different sets of inputs and outputs.
Schoenbrunn teaches as above including evaluation of past conditions, storage, and prediction of future operations.  Further, Schoenbrunn teaches specifically with respect to particular sensors gathering data from the thickener [pgs. 18-19] preferably includes an advanced control system with pattern analysis by neural network (which, as best understood, would represent a machine learning algorithm or at minimum render such obvious) [pg. 19 lines 1-3].  Further discussed are supervised and unsupervised neural nets.
As best understood, the claim requirements for the mining operations generated model is therefore satisfied by or, at minimum, obvious over the teachings of Schoenbrunn, because Schoenbrunn teaches similar desire to analyze past data and predict future performance, and teaches employing suitable machine learning techniques to do so.
	With respect to claim 26, as above Schoenbrunn teaches controlling feed input rate as needed.
	With respect to claim 27, as above Schoenbrunn teaches controlling flocculant addition as needed.
	With respect to claim 28, as above at least in view of Revington and/or Guertin it would have been obvious to provide the system with means to control dilution input to optimize flocculation conditions.
With respect to claim 29, as above the system may sense conditions at the thickener e.g. using sensors in or above the thickener, gathering data about the fluid streams, settled bed, thickener performance, etc. [Abs, pg. 11].
	With respect to claim 30, Schoenbrunn teaches as above that the sensed conditions may include particle size distribution as well as volume and mass flows e.g. of the feed into the thickener [pgs. 11-12].  As such, sensing conditions at an upstream system is implicit or obvious over the taught system.  In particular, see Dwyer, which teaches that upstream systems may often include systems specifically designed to separate by size or the like, including vibratory separators, hydrocyclones, and the like [0013].  As such, sensing conditions e.g. the conditions of the slurry output from those processes would have been obvious for determining properties of the feed into the thickener.
	With respect to claims 33 and 34, as above Schoenbrunn teaches that the system may measure and account for the chemical or mineralogical composition of the slurry, as well as particle size and distribution.  As such, given the broadest reasonable interpretation, the system implicitly or obviously generates or employs a material influence sub-model. 
	With respect to claim 35, see the rejection of claim 25 above.  Schoenbrunn teaches developing and employing one or more models to control operation of a thickener, including control of e.g. feed rate, flocculant addition, underflow rate, overflow rate, etc. based on measurement and modeling of factors such as thickener data including maintenance, operations, and training data, as well as materials data such as composition and particle distribution data.  As above, Schoenbrunn further teaches or at least suggests the use of machine learning in the process.  As above, the use of the system within the context of mineral recovery would have been obvious in view of Dwyer, and the provision of a separate dilution source would have been obvious for enhancing flocculation control as in Revington and/or Guertin.
With respect to claims 36-40, see the rejections of claims 26-29.  Schoenbrunn, or Revington and Guertin, or Dwyer, teach or suggest the claimed features.
	With respect to claims 41 and 42, as above the system may input sensed conditions regarding equipment parameters which therefore at minimum renders obvious a thickener sub-model, and sensed conditions regarding slurry composition and physical properties that at minimum renders obvious a material sub-model [pg. 12].
Claims 31, 32, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenbrunn et al in view of Dwyer et al, Revington et al and Guertin et al, further in view of Bakeev et al (US PGPub 2016/0059152 A1) and Unesi et al (Modeling the effects of ore properties on water recovery in the thickening process – International Journal of Minerals, Metallury, and Materials, 2014).
	Schoenbrunn teaches as above, including developing models that include what may be considered sub-models by considering various parameters including sense parameters regarding mineralogical conditions, particle size distributions, etc.  Further, as above Dwyer teaches that processes upstream often include elements such as crushers, shakers, hydrocyclones and the like which are designed to separate on size principles.  Schoenbrunn, Dwyer, and the rest are silent to a material transport sub-model consistent with the claim requirements.
	However, the development of a transport sub-model accounting for upstream processes and their effect on e.g. the particle size distribution of the slurry would have been obvious in view of the prior art.  For example Bakeev teaches mining related processes for mineral recovery or the like [Abs] and teaches that grinding ore is an important upstream process that has a material impact of the rheology of the resulting slurry [0006].  Revington teaches tailings treatments as above and teaches that parameters such as the clay-water ratio (CWR) can have a large impact on the net-water-ratio (NWR) and can be an effective indicator of flocculant dosage requirements, and that the CWR can vary depending on upstream processing [0333].  Unesi teaches modeling to predict solid-liquid separation in 
	In view of the above, it would be well recognized that the upstream processes of grinding, shaking, separating, and the like would have a material effect on the properties of the slurry including parameters already of interest in Schoenbrunn’s taught system i.e. particle size distribution, and therefore it would have been obvious to one of ordinary skill in the art to modify the taught modelling process to include consideration of those upstream processes e.g. directly measurable parameters like hydrocyclone flows and densities, as in Unesi.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777